Fourth Court of Appeals
                                         San Antonio, Texas
                                            November 27, 2019

                                           No. 04-19-00757-CV

                      FEDEX CORPORATION and FedEx Corporate Services, Inc.,
                                       Appellant

                                                     v.

          Michelle CONTRERAS, Individually and as Representative of the Estate of Christopher
       Talamantez, II, Deceased, Krystal Saldana a/n/f of C.M.T II and J.T., Minors, Victoria Campos
        a/n/f of D.C., a Minor, and Christopher Talamantez, Sr., Aurelio Fernando Perez, Individually
         and as Representative of the Estate of Christian Adam Vasquez, Deceased, Alexis Sanchez,
      Individually and as Representative of the Estate of Christian Vasquez, Deceased, Alexis Sanchez
                                    a/n/f of Christian Vasquez, Jr., a Minor,
                                                    Appellees

                        From the 225th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018CI22752
                              Honorable Mary Lou Alvarez, Judge Presiding

                                                 ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to January 2, 2020.

                                                                              PER CURIAM

      ATTESTED TO:         __________________________________
                           MICHAEL A. CRUZ,
                           Clerk of Court


cc:              Robert A. Allen                              Robert Wilson

                 Kenneth Daniel Sansom                        Jennifer Bruch Hogan

                 Thomas J. Henry                              Catherine M. Stone

                 Pablo V. Bustamante                          Richard Scott Westlund

                 David M. Prichard